Citation Nr: 1211838	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-29 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow condition.

2.  Entitlement to service connection for a left elbow condition.

3. Entitlement to service connection for a right hand condition.

4.  Entitlement to service connection for a left hand condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for a right ankle condition.

8.  Entitlement to service connection for a left ankle condition.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, that denied the Veteran's claims.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case dated in May 2005.  The Veteran filed his substantive appeal in May 2005.  In his substantive appeal, the Veteran requested an opportunity to testify before a Veterans Law Judge at the local regional office.  The Veteran's claims file was later moved to the Montgomery, Alabama, RO.  

The Board notes that the RO denied the Veteran's application to reopen a claim of entitlement to for a stomach condition in an August 2008 decision, which was separately appealed.  However, as the claim was already perfected for appeal, the Board finds that the rating decision from which this appeal originates is the June 2004 rating decision.  

Here, the Board notes that the RO, in September 1953, found that a claimed stomach condition was not shown by the evidence and denied separate service connection for such condition.  However, the RO did grant entitlement to service connection for psychoneurosis, anxiety state, with somatization reaction affecting finger joints, stomach, headache, ears and back.  As service connection for a separate stomach disability was previously denied, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has therefore been styled as set forth above. 

Here the Board also notes that the Veteran was awarded higher evaluations for his service-connected psychiatric disability, formerly evaluated as psychoneurosis, anxiety state, with somatization reaction, and later characterized as post traumatic stress disorder (PTSD), in rating decisions dated in January 2006 (increased to 30 percent disabling effective May 19, 2005), in May 2008 (increased to 50 percent disabling effective January 26, 2010), and in April 2010 (increased to 70 percent disabling effective March 1, 2011).  As the Veteran did not file timely notices of disagreement with these decisions they became final.  The Veteran did, however, indicate in multiple statements that he was would like to claim back pay in connection with this service-connected psychiatric disability.  In this regard, the Board notes that the Veteran was awarded a 10 percent evaluation for his psychiatric disability when service connection was granted in September 1953.  In a November 1958 rating decision, the evaluation was proposed to be reduced to noncompensable.  The Veteran was notified in a November 1958 letter and given 60 days to submit additional evidence to show that his evaluation should remain at 10 percent.  If not, he was informed that a noncompensable evaluation would automatically take effect January 31, 1959.  The Veteran did not file a notice of disagreement and did not submit additional evidence showing a compensable evaluation, and the evaluation was reduced.  In his May 2005 substantive appeal, and multiple other statements thereafter, the Veteran indicated that he desired back pay for his psychiatric disability, stating that he is at a loss as to why the evaluation was reduced when he had not gotten any better.  The RO, in August 2009, denied the request, finding that the Veteran had not filed a timely notice of disagreement with the November 1958 decision, and finding that the earliest date for his higher award was May 19, 2005, the date he applied for an increase.  The Veteran did not file a notice of disagreement with this decision.  Here, the Board notes that, to the extent that the Veteran was attempting to disturb the finality of the November 1958 rating decision as to an effective date for a noncompensable evaluation for his psychiatric disability, such claim would need to be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran's statements, however, indicate that he thinks that the November 1958 decision was wrong.  Upon remand, the Veteran should be asked whether he is claiming that the November 1958 rating decision, that reduced his evaluation, contained clear and unmistakable error.  This matter is referred to the RO.  

In August 2006 statements, the Board notes that the Veteran claimed entitlement to service connection for athlete's foot, and possibly for a headache condition.  These issues are referred to the AOJ for appropriate action.  

After the most recent supplemental statement of the case with respect to the Veteran's claims, the Veteran submitted additional medical evidence that was accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2005 Substantive Appeal (on VA Form 9, Appeal to the Board), the Veteran requested that he be afforded a hearing conducted before a Veteran's Law Judge at the RO.  The Veteran, however, has not been afforded an opportunity to testify. 

Based on the foregoing, the Board concludes that this case should be remanded, and that upon remand, the Veteran should be scheduled for a hearing before a Veteran's Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


